Lee, J.
ON APPELLEES’ MOTION TO DOCKET AND DISMISS.
 Appeals to this Court must be taken within ninety days next after the rendition of the judgment or decree complained of. Section 753, Code of 1942, Rec.; Davidson v. Hunsicker, 224 Miss. 203, 79 So. 2d 839.
*255 The final decree here in question was dated and filed on September 24, 1958, but the appeal bond was not filed until February 17, 1959. Obviously the above statute of limitations applies and the appeal must be dismissed.
Appeal dismissed.
McGee, C. J., and Kyle, Holmes, and Arrington, JJ., concur.